EXHIBIT 10.13

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”) is made as of the date
indicated below between Learning Tree International, Inc., a Delaware
corporation (the “Company”), and the undersigned individual (“you”). In
consideration of your continued service at the request of the Company, the
Company hereby binds itself as follows (capitalized terms are generally defined
in Exhibit A):

 

1. Grant of Indemnification

 

1.1. Indemnification. If you become Involved in a Claim, the Company will
indemnify you, to the fullest extent permitted by law and as soon as
practicable, against any and all Losses actually and reasonably incurred by you
as a result of the Claim. Until the Claim is resolved, the Company will advance
to you any and all Expenses upon receipt by the Company of a written undertaking
by you to repay all amounts so advanced if it is ultimately determined that you
were not entitled to be indemnified for such Claim under this Agreements.

 

1.2. Enforcement. If a written demand by you for indemnity under this Agreement
is not paid in full by the Company within sixty (60) days, you may immediately
commence arbitration against the Company to recover the unpaid amount of your
claim, together with interest thereon. If you are successful in whole or in
part, the Company will also pay all of your Expenses in prosecuting that
arbitration.

 

1.3. Action by Company. Except following a Change of Control, the requirements
for advancement of Expenses will not apply to a Claim brought by the Company and
approved by a majority of its Board of Directors.

 

2. Change in Control. Following a Change of Control, the Company will advance
all Expenses and indemnify you unless it receives a final court determination or
a written opinion from Independent Legal Counsel that indemnification of the
Claim is not permissible. The Company agrees to pay the reasonable fees of
Independent Legal Counsel and to fully indemnify such counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or such counsel’s engagement
pursuant hereto.

 

3. Presumptions. In any proceeding to enforce this Agreement, the burden of
proof will be on the company to prove that you may not be indemnified for any
Claim under Delaware law. The termination of any claim, whether by judgment,
order, settlement (with or without court approval) or conviction, or upon a plea
of nolo contenders or its equivalent, shall not create a presumption that you
did not meet any particular standard of conduct or did have any particular
belief or that a court determined that indemnification is not permitted by
applicable law. Furthermore, neither an unfavorable decision, nor the lack of
any decision, by the Company’s Board of Directors, any Committee of that Board,
or any counsel to the Company regarding whether you met any particular standard
of conduct or had nay particular belief shall be a defense to your Claim or
create a presumption that you have not met any particular standard of conduct or
did not have any particular belief.

 

4. Nonexclusivity. Your rights under this Agreement are in addition to any other
rights you may have under the Company’s Certificate of Incorporation, Bylaws or
Delaware law or otherwise. To the extent that a change in the Delaware law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Certificate of
Incorporation and Bylaws and this Agreement, this Agreement will be deemed to
provide you with those greater benefits. To the extent the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, you will be covered by such policy or policies, in accordance with
its or their terms, to the maximum extent of the coverage available for any
Company director or officer.

 

5. No Duplication of Payments; Subrogation. The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against you to the extent you have otherwise actually

 

1



--------------------------------------------------------------------------------

received payment (under any insurance policy, Bylaw or otherwise) of the amounts
otherwise indemnifiable hereunder. The Company shall be subrogated to all of
your rights of recovery to the extent of any payment made to you. You agree to
execute all papers required and do everything that may be necessary to secure
such rights, including the execution of such documents necessary to enable the
Company to effectively bring suit to enforce such rights.

 

6. General.

 

6.1. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. This Agreement shall continue in effect regardless of
whether you continue to serve as an officer or director of the Company or of any
other enterprise at the Company’s request.

 

6.2. Complete Agreement; Modifications. This Agreement and any documents
referred to herein or executed contemporaneously herewith constitute the
parties’ entire agreement with respect to the subject matter hereof and
supersede all prior indemnification agreements between the Company and you, and
all other written and oral agreements, representations, warranties, statements,
promises and understanding, and all contemporaneous oral agreements,
representations, warranties, statements, promises and understandings, with
respect to the subject matter hereof. This Agreement may not be amended, altered
or modified except by a writing signed by both parties.

 

6.3. Disputes.

 

6.3.1. Governing Law; Jurisdiction. The rights and liabilities of the parties
will be governed by the laws of Delaware, regardless of the choice of law
provisions of that state or any other jurisdiction.

 

6.3.2. Arbitration as Exclusive Remedy. Except for actions seeking injunctive
relief, which may be brought before any court having jurisdiction, any claim
arising out of or relating to this Agreement, including its validity,
interpretation, enforceability or breach, whether based on breach of covenant,
breach of an implied covenant or international infliction of emotional distress
or other tort or contract theories, which are not settled by agreement between
the parties, shall be settled by arbitration in Los Angeles, California before a
single arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in effect. The parties hereby
agree to use their best efforts to keep all matters relating to any arbitration
hereunder confidential. Each party agrees that the arbitration provisions of
this Agreement are its exclusive remedy and expressly waives any right to seek
redress in another forum. Any arbitration shall be commenced within forty-five
(45) days, and completed within ninety (90) days, of the appointment of the
arbitrators.

 

6.4. Waivers Strictly Construed. With regard to any power, remedy or right
provided herein or otherwise available to any party hereunder (i) no waiver or
extension of time shall be effective unless expressly contained in a writing
signed by the waiving party; and (ii) no alteration, modification or impairment
shall be implied by reason of any previous waiver, extension of time, delay or
omission in exercise, or by an other indulgence.

 

6.5. Severability. The validity, legality or enforceability of the remainder of
this Agreement will not be affected even if one or more of the provisions of
this Agreement will be held to be invalid, illegal or unenforceable in any
respect.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

COMPANY:      INDEMNITEE (“YOU”):

Learning Tree International, Inc.

A Delaware corporations

           

By:

  

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

Its:

  

Chief Administrative Officer

    

Print Name:

  

 

--------------------------------------------------------------------------------

    

 

--------------------------------------------------------------------------------

                       

Title:

  

 

--------------------------------------------------------------------------------

Dated:

  

April 15, 2004

    

Dated:

  

 

--------------------------------------------------------------------------------

 

3



--------------------------------------------------------------------------------

Exhibit A

 

Certain Definitions

 

“Change in Control” is an event which shall be deemed to have occurred if any
one or more of the following events occur: (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) hereafter becomes the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of the Company
representing twenty percent or more of Voting Securities, excluding, however, a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company or any person meeting such standard as of the date hereof; or (ii)
during any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office, cease for any reason to constitute a majority of
the Board of Directors; or (iii) the shareholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent of the total voting power of the
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company (in one
transaction or a series of transactions) of all or substantially all the
Company’s assets.

 

“Claim” means (i) any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative which is
related to the fact that you are or were a director, officer, employee, agent,
trustee or fiduciary of the Company, or are or were serving at the request of
the Company as a director, officer, employee, trustee, agent or fiduciary of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, or by reason of anything done or not done by you in any such
capacity, or (ii) any inquiry or investigation, whether instituted by the
Company or any other party, that you in good faith believe might lead to the
institution of any such action, suit or proceeding.

 

“Expenses” means, without limitation, attorneys’ fees and all other costs,
expenses and obligations paid or incurred in connection with (i) investigating,
defending, being a witness in or participating in (including on appeal), any
Claim or (ii) preparing to defend, be a witness in or participate in any Claim.

 

“Independent Legal Counsel” means an attorney or firm of attorneys selected by
you and approved by the Company (which approval shall not be unreasonably
withheld) who shall not have otherwise performed services within the last three
(3) years for the Company or for you (other than services as provided under
Section 2 of this Agreement). If you fail to select an Independent Legal Counsel
within 30 days of request by the Company, the Company may select such counsel
subject to your reasonable approval.

 

“Involved” means involuntarily (or at the request of the Company) being or
becoming, or being threatened with becoming, a party or witness or other
participant.

 

“Losses” means expenses, judgments, fines, penalties, ERISA excise taxes and any
amounts paid in settlement (including all related interest).

 

“Voting Securities” means any securities of the Company which entitle the
holders thereof to vote generally in the election of directors.

 

4